Citation Nr: 1634449	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  14-18 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II. 
		
2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II. 

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for renal insufficiency, to include as secondary to service-connected diabetes mellitus, type II. 
		
4.  Entitlement to service connection for renal insufficiency, to include as secondary to service-connected diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney
ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issues of entitlement to service connection for hypertension and renal insufficiency, to include as secondary to service-connected diabetes mellitus, type II are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2008 rating decision last denied service connection for hypertension and renal insufficiency.

2.  Evidence pertaining to the Veteran's hypertension and renal insufficiency was not previously submitted, relates to unestablished facts that are necessary to substantiate the claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision that last denied service connection for hypertension and renal insufficiency is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The evidence received since the last final June 2008 rating decision is new and material and the claims for service connection for hypertension and renal insufficiency are reopened.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran most recently filed a request to reopen his claims for entitlement to service connection for hypertension and renal insufficiency in January 2013.  

At the time of his last final denials in June 2008, evidence of record included service treatment records, VA treatment records, and VA examinations. 

Since the last final denial, evidence added includes the Veteran's statements, VA treatment records, and a VA examination.

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claims for service connection for hypertension and renal insufficiency are reopened.


ORDER

The claim for service connection for hypertension is reopened.

The claim for service connection for renal insufficiency is reopened.


REMAND

Unfortunately, a remand is required to address the remaining issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

With respect to his renal insufficiency claim, the Veteran maintains that this disability is secondary to his service-connected diabetes mellitus, type II.  Most recently, in February 2014, the Veteran underwent a VA examination that addressed his renal insufficiency.  This examination is not adequate.  

Specifically, although the February 2014 VA examiner concluded that the Veteran's renal insufficiency is not related to his service-connected diabetes mellitus, the examiner did not discuss whether the Veteran's service-connected diabetes mellitus aggravated (worsened) his renal insufficiency.  38 C.F.R. § 3.310(b).  The VA examiner seems to relate the Veteran's renal insufficiency to his hypertension which is not service-connected at the present time.

With respect to his hypertension claim, the Veteran also maintains that his disability is secondary to his service-connected diabetes mellitus, type II.  Most recently, in February 2012, the Veteran underwent a VA examination that addressed his hypertension.  The VA examiner determined that the Veteran did not have hypertension related to or aggravated by his diabetes mellitus.  No rationale was provided.  In an April 2008 VA examination, the VA examiner provided a negative secondary direct opinion with rationale, but failed to provide rationale for the negative secondary aggravation provided.  Similarly, in a May 2006 VA examination the VA examiner provided a negative secondary direct opinion with rationale, but then provided a positive secondary aggravation opinion noting that the Veteran's hypertension was worsened or increased by the Veteran's diabetes mellitus.  Unfortunately, no rationale was provided for this positive opinion.

As noted above, the VA examinations and opinions of record are not adequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that the Veteran should be afforded VA addendum opinions that address the medical matters raised by these issues.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to an examiner for addendum opinions regarding the Veteran's hypertension and renal insufficiency.  The examiner is requested to review the claims folder, to include this remand.  

Following review of the claims file the examiner should provide opinions on the following: 

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension had its onset during the Veteran's active service or is otherwise causally related to his service.  

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is caused by his service-connected diabetes mellitus.  

c) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is aggravated by his service-connected diabetes mellitus. 

d) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's renal insufficiency had its onset during the Veteran's active service or is otherwise causally related to his service.  

e) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's renal insufficiency is caused by his service-connected diabetes mellitus.  

f) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's renal insufficiency is aggravated by his service-connected diabetes mellitus. 

If the Veteran's hypertension is service-connected. The following opinions should additionally be obtained: 

g) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's renal insufficiency is caused by his hypertension.   

h) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's renal insufficiency is aggravated by his hypertension. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2.  After completing the above (this is a complex remand), and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
 JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


